Citation Nr: 0432979	
Decision Date: 12/13/04    Archive Date: 12/21/04

DOCKET NO.  94-17 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

1.  Entitlement to service connection for hepatitis C 
secondary to surgery for a service-connected gallbladder 
disability.

2.  Entitlement to compensation benefits for hepatitis C 
under 38 U.S.C.A. § 1151 pursuant to hospitalization at the 
VAMC in San Antonio, Texas from December 18 to December 23, 
1979.


REPRESENTATION

Appellant represented by:	James W. Deremo, Agent


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The veteran served in the National Guard, to include on 
active duty for training from January 1976 to November 1976, 
and from November 1977 to February 1978.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a July 1992 decision by the RO in Houston, Texas 
which denied service connection for hepatitis claimed as 
secondary to surgery for service-connected postoperative 
residuals of cholecystectomy.  In a November 1996 decision, 
the Board denied service connection for hepatitis secondary 
to surgery for a service-connected gallbladder disability.

The veteran then appealed to the United States Court of 
Veterans Appeals (now known as the United States Court of 
Appeals for Veterans Claims (Court)).  In a September 1998 
joint motion to the Court, the parties (the veteran and the 
VA Secretary) requested that the Board decision be vacated 
and remanded for further development, including consideration 
of the veteran's claim for benefits under 38 U.S.C.A. § 1151.  

In a September 1998 Court order, the joint motion was 
granted, the Board's November 1996 decision was vacated, and 
the issue remanded.  The case was subsequently returned to 
the Board.  In June 1999, the Board remanded the case to the 
RO for further evidentiary development.  A hearing was held 
before the undersigned Veterans Law Judge in December 2000. 

In February 2001, the Board remanded the case to the RO for 
further procedural and evidentiary development.  The case was 
subsequently returned to the Board.  In July 2003, the Board 
remanded the case to the RO for further procedural and 
evidentiary development.  The case was subsequently returned 
to the Board.

The Board has construed the veteran statements as raising 
issue of entitlement to an increased rating for postoperative 
residuals, cholecystectomy.  This issue is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  Service connection is currently in effect for 
postoperative residuals, cholecystectomy, rated as 10 percent 
disabling.

3.  The veteran was hospitalized at the San Antonio VAMC from 
December 18, 1979 to December 23, 1979 for cholelithiasis, 
and underwent a cholecystectomy on December 19, 1979.

4.  The treatment rendered at the VA medical facility from 
December 18, 1979 to December 23, 1979 resulted in additional 
disability diagnosed as post-cholecystectomy syndrome 
manifested by recurrent discomfort in the right upper 
quadrant, recurrent diarrhea and occasional nausea.  

5.  Service connection has previously been granted for 
postcholecystectomy syndrome

6.  The treatment rendered at the VA medical facility from 
December 18, 1979 to December 23, 1979 did not result in 
hepatitis C.

7.  The veteran's hepatitis C was not caused or permanently 
worsened by surgery for her service-connected gallbladder 
disability.



CONCLUSIONS OF LAW

1.  The veteran's hepatitis C is not proximately due to or 
the result of the service-connected postoperative 
cholecystectomy.  38 C.F.R. § 3.310(a) (2003).

2.  The criteria for compensation benefits, to include for 
hepatitis C, under 38 U.S.C.A. § 1151 pursuant to 
hospitalization at the VAMC in San Antonio, Texas from 
December 18 to December 23, 1979 have not been met.  38 
U.S.C.A. § 1151 (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Court made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Court found that 
the 30-day period provided in § 3.159(b)(1) to respond to a 
VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  With 
respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 U.S.C. §§ 
5102 and 5103.  The Act contains a provision that clarifies 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __, Section 701 (H.R. 2297, December 16, 
2003).

In this regard, the appellant was notified of the VCAA and 
what evidence the VA would obtain in letters dated in March 
2001 and August 2004, and by virtue of the rating decision 
dated in June 1992, the statement of the case, and numerous 
supplemental statements of the case, the most recent one 
being dated in January 2004.  Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

All available records have been obtained and associated with 
the claims folder.  The veteran has received several 
examinations during the course of this appeal.

The Board notes that the March 2001 and August 2004 letters 
was mailed to the appellant subsequent to the appealed rating 
decision in violation of the VCAA and the VA has not 
specifically informed the veteran to provide any evidence in 
the claimant's possession that pertains to the claim as 
required by 38 C.F.R. § 3.159.  The Board, however, finds 
that in the instant case the appellant has not been 
prejudiced by this defect.  In this regard, the Board notes 
the appellant was provided notice of the division of 
responsibility in obtaining evidence pertinent to the case 
and ample opportunity to submit and/or identify such 
evidence.  Moreover, by a letter dated in March 2001, the 
veteran's agent stated that she did not have any additional 
medical records, documents, or arguments to submit, and 
stated, "We hereby waive our right to due process relative 
to the VCAA of 2000 pertinent to this specific issue."  

By a letter dated in April 2004, and another letter received 
in August 2004, the veteran's agent stated that she had no 
additional evidence or argument to submit.  By a statement 
dated in September 2004, the veteran said there were no 
additional papers or information to be obtained, and that 
everything was on record in her claims file.  Therefore, 
under the circumstances, the Board finds that any error in 
the implementation of the VCAA is deemed to be harmless 
error.  VA has satisfied both its duty to notify and assist 
the veteran in this case and adjudication of this appeal at 
this juncture poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
VAOPGCPREC 7-2004.

Factual Background

The veteran contends that she has hepatitis C as a result of 
a cholecystectomy performed at the San Antonio VAMC on 
December 19, 1979.

The veteran served on active duty from January 1976 to 
November 1976, and from November 1977 to February 1978.  
Service medical records reflect that she was diagnosed with 
cholelithiasis (gallstones) in April 1976.

VA medical records reflect that in late 1979, the veteran was 
treated for cholelithiasis.  On December 18, 1979, she was 
admitted to the San Antonio VAMC.  The veteran reported that 
she had an oophorectomy in 1972, and a hysterectomy and an 
oophorectomy in 1973.  A cholecystectomy (removal of the 
gallbladder) was performed on December 19, 1979.  Hospital 
records do not show that she received a blood transfusion 
during this admission.  The operative report reflects that 
there were no complications.  Postoperatively, the veteran 
did well with the exception of fever, which resolved, and she 
was discharged four days after the surgery, on December 23, 
1979.

The veteran was seen at a VA outpatient clinic on December 
29, 1979 for chills and fever which began one half an hour 
ago.  The impression was viral gastritis.  She was 
hospitalized on January 7, 1980 for chest pain and shortness 
of breath.  It was remarked that the status post 
cholecystectomy was healing nicely.  Laboratory studies were 
elevated.  The veteran indicated that she had been drinking 
over the holidays.  The physician indicated probable mild 
alcohol related findings.

At a January 1980 VA examination, the veteran reported that 
she had a complete hysterectomy with salpingo-oophorectomy in 
1973.   A March 1980 barium enema showed no inflammatory 
pelvic disease.  Small polyps could not be ruled out.

In a May 1980 rating decision, the RO established service 
connection for postoperative cholelithiasis.  In an August 
1987 rating decision, the RO recharacterized this service-
connected disability as postoperative cholecystectomy.

She was seen during 1981 on several occasions for urinary 
frequency and urgency.  A March 1981 echogram showed dilation 
of the biliary tree of a mild degree.  No pelvic mass was 
demonstrated.

VA medical records reflect treatment for a variety of 
conditions beginning in 1982, including irritable bowel 
syndrome.  She was seen at the outpatient clinic in April 
1987.  At that time it was reported that she underwent an 
abdominal ultrasound, which showed a dilated common duct and 
post surgical changes from previous bile duct exploration.  
The liver was diffusely echogenic without focal defects.  The 
head and body of the pancreas were of normal size but of 
mildly increased echogenicity.  The impression was status 
post cholecystectomy.  There was a dilated common duct and 
increased echogenicity of the liver consistent with fatty 
infiltration versus cirrhosis and less likely a tumor 
infiltration.  The increased echogenicity of the pancreas may 
have been secondary to advancing age with fatty infiltration 
versus chronic pancreatitis.

She was hospitalized in May 1987 for cramping, upper 
abdominal pain both sides, bloating, and alternating episodes 
of diarrhea and constipation.  The discharge diagnoses were 
probable irritable bowel syndrome, chronic abdominal pain, 
and acute pancreatitis.  

Received in April 1988 were statements from family members 
indicating the appellant was experiencing frequent 
urinations, and odor and a decrease in her strength.   A VA 
surgical examination was conducted in November 1989.  The 
veteran indicated that she developed a severe vaginal 
infection which her doctor told her was due to the 
cholecystectomy.  She reported continuous intermittent 
episodes of right upper quadrant pain occasionally with a 
fever, chills, diarrhea, and constipation.  The biliary tract 
had been thoroughly investigated at a VA facility and no 
residuals stones were found.  The diagnosis was status post 
cholecystecomy with persistent symptoms mostly due to 
irritable bowel syndrome and possible esophageal hiatal 
hernia and reflux.

She was treated at a VA outpatient clinic during 1990 for 
several complaints, including abdominal pain, fever, nausea, 
urinary frequency, and her skin turning yellow.  A January 
1990 treatment note shows that the veteran had chronically 
elevated liver enzymes (SGOT and SGPT) for years, and a blood 
test for the hepatitis B surface antigen was negative.  The 
examiner noted that the veteran had a history of receiving 
blood transfusions during a hysterectomy performed for 
ovarian cysts.  A March 1990 treatment note shows that the 
veteran had elevated liver enzymes, and had a history of 
receiving transfusions during a hysterectomy.  Serology tests 
were negative for hepatitis.  The pertinent diagnosis was 
elevated SGOT/SGPT, questionable hepatitis C secondary to 
transfusions versus steatonecrosis.  The veteran underwent a 
percutaneous liver biopsy in late March 1990.  A December 
1990 note from the gastrointestinal clinic shows that the 
veteran underwent a liver biopsy in March 1990, which showed 
steatosis/portal fibrosis.

In September 1991, the RO received the veteran's claim for 
service connection for hepatitis due to VA surgery in 
December 1979.

In a June 1992 rating decision, the RO denied service 
connection for hepatitis claimed as secondary to gallbladder 
surgery in December 1979.

In a lengthy statement received in September 1992, the 
veteran contended that she was infected with the hepatitis C 
virus during gallbladder surgery at a VA facility in December 
1979.  She stated, "Even though there is no record of my 
having received blood, I feel improper hand washing or 
sterilization of instruments between patients led to my being 
infected."  She reported several symptoms including 
abdominal pain and urinary incontinence.  She reiterated her 
assertions in several subsequent statements.

At a May 1993 VA examination, the veteran reported that she 
had a left oophorectomy and appendectomy in 1972, a right 
oophorectomy and hysterectomy in 1973, and a cholecystectomy 
in 1979.  She did not recall if she had blood transfusions 
during these operations.  The veteran reported that she was 
told she had non-A, non-B hepatitis in 1987.  She denied 
being an intravenous drug user, and said she was not 
promiscuous.  She complained of easy fatigability, 
intermittent yellowness of the skin, occasional nausea, 
abdominal discomfort, anorexia, generalized weakness, 
occasional malaise, and vomiting. VA laboratory tests dated 
in May 1993 were negative for the hepatitis C antibody.  The 
diagnoses were status post cholecystectomy in 1979 with 
complaints of persistent right upper quadrant aching, history 
of non-A, non-B hepatitis in 1987, with negative tests for 
the hepatitis C antibody on the current examination, and a 
history of a liver biopsy showing chronic persistent 
hepatitis in 1987 with abnormal liver function tests on the 
current examination.  The examiner stated, "It will be very 
difficult to say any relationship of cholecystectomy with her 
non-A, non-B hepatitis as she does not know whether blood 
transfusion was given at the time of surgery.  Other risk 
factors are also difficult to prove."

By a letter dated in May 1995, the veteran asserted that she 
incurred hepatitis C during gallbladder surgery at a VA 
facility in 1979, and she was therefore entitled to benefits 
under 38 U.S.C. § 1151.

By a letter dated in January 1999, a private nurse, J. A. E., 
R.N.C., related that she had reviewed the veteran's medical 
records.  She stated, "In my professional opinion, the 
Hepatitis C was, as likely as not, due to the Gallbladder 
surgery she had at Audie L. Murphy Hospital.  Said surgery 
was performed in December of 1979...."  She noted that the 
veteran's medical records showed that after the operation, 
she had a fever and pain in her legs.  She opined that the 
fever indicated that the veteran had an infection, and that 
the leg pain, as likely as not, was an early symptom of 
hepatitis C.

VA outpatient treatment records dated in 1999 and 2000 
reflect treatment for a variety of conditions, abdominal 
pain, nausea, regurgitation, and hepatitis C.  

During a hearing before the undersigned Veterans Law judge 
sitting at Washington, D. C., in December 2000, the veteran 
reiterated many of her assertions.  She contended that she 
was healthy prior to the surgery and had multiple medical 
problems after the surgery.  She further indicated that on 
active duty she worked as a clinical specialist which was the 
equivalent of a nurse.  Following service she worked as a 
nurse's assistance for over 10 years.  The record reflects 
that the veteran has an Associate Degree in Nursing.  At the 
hearing the veteran also submitted  medical literature 
concerning the etiology of hepatitis C.

At a June 2001 VA examination, the examiner noted that he had 
reviewed the veteran's medical records and a detailed medical 
history was recorded.  The veteran reported increased 
fatigue, gas, bloating, and diarrhea.  It was remarked that 
the veteran's liver function studies were mildly elevated, 
although recent antibody studies for hepatitis C were 
negative.  He indicated that the current examination was 
nonspecific for the diagnosis of liver disease.  He stated 
that due to the December 1979 cholecystectomy, the veteran 
had right upper quadrant discomfort, occasional nausea, and 
recurrent diarrhea, known as post-cholecystectomy syndrome.  
He indicated that there was no specific evidence for the 
diagnosis of hepatitis.  The doctor opined that the veteran 
did not have hepatitis C, but said he would defer to the 
hepatologist who would examine the veteran in July.

The examiner further stated that the veteran did develop 
additional disabilities as a result if the hospitalization 
from in December 1979 consisting of recurrent discomfort in 
the right upper quadrant, recurrent diarrhea and occasional 
nausea.  The examiner classified these disorder as post-
cholecystectomy syndrome.  In response to the question as to 
whether the liver disorder was caused or aggravated by the 
service connected postoperative cholecystectomy, the examiner 
stated that the veteran had only mild elevation of her liver 
function and the recent anti-body studies for hepatitis C 
have been negative.

At a May 2002 VA examination, the veteran denied any risk 
factors for hepatitis.  She did not know if she had any 
transfusions during her cholecystectomy.  The examiner noted 
that a March 1990 liver biopsy showed chronic persistent 
hepatitis.  He said he was unable to find the operative 
report of the cholecystectomy.  He diagnosed chronic active 
hepatitis C, and indicated that the etiology of the hepatitis 
C was unknown.  He opined that she had chronic active 
hepatitis C without any demonstrable complications from the 
hepatitis.  In an addendum, he diagnosed chronic active 
hepatitis C with minor abnormal liver function studies. A 
November 2002 liver needle biopsy showed steatosis and portal 
fibrosis. 

At a December 2003 VA examination, the examiner noted that he 
had reviewed the veteran's claims file.  He observed that the 
veteran had a febrile course after her cholecystectomy, and 
opined that it was due to an intrasurgical wound infection 
and not due to hepatitis.  He noted that the incubation 
period for hepatitis C was from 7 to 9 weeks, and opined that 
the fever, which occurred immediately after the operation, 
could not have been due to hepatitis C.  There was also no 
mention of blood transfusion during the cholecystectomy.  He 
opined that therefore it was not as likely as not that the 
fever was a symptom of hepatitis C.  He observed that the 
veteran had denied all the risk factors for hepatitis.  He 
stated that even though surgical procedures in the operating 
room without transfusion may remotely be a source of 
hepatitis C, it was very unlikely that the surgical sterility 
would have been contaminated during a cholecystectomy.  He 
concluded, "Therefore, my opinion is the time of exposure 
causing the hepatitis C in [the veteran] is unknown but it is 
not as likely that she was exposed to hepatitis C during the 
surgical procedure."

Analysis

Service Connection for Hepatitis C on a Secondary Basis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  
Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310 (2003).  
Secondary service connection includes instances in which 
there is additional disability of a non-service-connected 
condition due to aggravation by an established service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

The evidence does not suggest, nor does the veteran contend, 
that hepatitis C was incurred in service. 

The veteran claims service connection for hepatitis C which 
she asserts was incurred during surgery for her service-
connected gallbladder disorder.  She essentially asserts that 
the surgical instruments were contaminated and improper 
washing which resulted in he contracting hepatitis C.

On December 19, 1979, the veteran underwent a cholecystectomy 
at a VA facility to treat her cholelithiasis.  Hospital 
records do not show that she received a blood transfusion 
during this admission.  The operative report reflects that 
there were no complications.  Postoperatively, the veteran 
did well with the exception of fever, which resolved, and she 
was discharged four days after the surgery.

The record shows that VA serology test in June 2001 was 
negative for hepatitis C.  Hepatitis C has been diagnosed 
during the recent VA examinations.  The only medical opinions 
which support the veteran's claim are the veteran's 
statements and the January 1999 statement from a private 
nurse who opined that the postoperative leg pain following 
the December 1979 gallbladder surgery was an early 
manifestation of the hepatitis C.  However, the VA examiner 
in December 2003 indicated that the incubation period for 
hepatitis C was from 7 to 9 weeks.  This in effect rules out 
any symptoms during the incubation period as being a 
manifestation of hepatitis C.  Additionally, the VA examiner 
indicated that is the time of exposure causing the hepatitis 
C in was unknown but it was not as likely that she was 
exposed to hepatitis C during the surgical procedure.  The 
Board places more probative value on the opinion of the VA 
examiners who area medical doctor.  

The veteran has asserted that she incurred hepatitis C as a 
result of improper hand washing or sterilization of 
instruments between patients led to my being infected due to 
surgery for a service-connected gallbladder disorder.  There 
is no evidence that supports this assertion.  The VA examiner 
in December 2003 indicated that this was very unlikely.  As 
such, the Board finds that appellant's opinion as such is 
speculative in nature and further points out the medical 
records reflect that the veteran reported receiving blood 
transfusions during surgeries in the early 1970s.  
Additionally, the VA examiner in June 2001 indicated that 
there was no aggravation caused by the cholecystectomy 
because the veteran had only mild elevation of her liver 
function and the recent anti-body studies for hepatitis C 
have been negative.

After reviewing the record the Board finds that the weight of 
the competent medical evidence does not establish secondary 
service connection for hepatitis C, including under the Allen 
theory of aggravation.  As the preponderance of the evidence 
is against the veteran's claim for secondary service 
connection for hepatitis C, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Entitlement to Compensation under 38 U.S.C.A. § 1151 

The appellant filed her claim in September 1991.  The law 
providing compensation under 38 U.S.C.A. § 1151 was revised, 
effective October 1, 1997; the new version of the law is more 
restrictive than the old version, now requiring a showing of 
fault or negligence by the VA in providing medical treatment.  
However, the new law does not apply in the present case, as 
the claim has been pending since before the change in the 
law.  VAOPGCPREC 40-97.  The Board has applied the version of 
38 U.S.C.A. § 1151 (and the related regulations, 38 C.F.R. §§ 
3.358, 3.800) in effect prior to the change.

The version of the law and regulations applicable to the 
present case provides that where a veteran suffers disease, 
injury, death, or the aggravation of an existing disease or 
injury, as the result of VA examination, medical or surgical 
treatment, or hospitalization, and such results in additional 
disability or death, compensation or DIC shall be awarded in 
the same manner as if the disability or death were service- 
connected.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. §§ 
3.358, 3.800.  In determining that additional disability 
exists, the veteran's physical condition immediately prior to 
the disease or injury upon which the claim is based will be 
compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1).  The 
regulation further provides, in part, that benefits will not 
be payable for the continuance or natural progress of disease 
or injury for which VA treatment is authorized.  38 C.F.R. § 
3.358(b)(2).

In determining whether such additional disability resulted 
from a disease or injury or an aggravation of an existing 
disease or injury suffered as a result of VA treatment, it 
will be necessary to show that the additional disability is 
actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith.  The mere fact that aggravation 
occurred will not suffice to make the additional disability 
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of treatment.  Benefits are not 
payable for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran, or, in appropriate 
cases, the veteran's representative.  "Necessary 
consequences" are those, which are certain to result from, 
or were intended to result from, the examination or medical 
or surgical treatment administered.  38 C.F.R. § 3.358(c).  
For a claimant to prevail in a claim under the old version of 
38 U.S.C.A. § 1151 and related regulations (which are 
applicable to the present case), it is not required that 
there be a showing of negligence or fault on the part of the 
VA, yet it must be shown that disability was not a necessary 
consequence of VA treatment and that disability or death was 
not the result of natural progress of medical conditions.

As previously indicated that veteran was hospitalized at the 
San Antonio VAMC from December 18 to December 23, 1979 during 
which time she underwent a cholecystectomy.  The operative 
report reflects no complications with the exception of a 
fever which resolved.  Subsequent to the surgery the veteran 
was treatment for chronic symptoms and complaints.  

The appellant has indicated that the December 1979 treatment 
and surgery caused or aggravated her various disabilities.  
However, the VA examiner in June 2001 after reviewing all the 
records opined that the treatment rendered during this 
hospitalization resulted in additional disability consisting 
of recurrent discomfort in the right upper quadrant, 
recurrent diarrhea and occasional nausea.  The examiner 
classified these disorders as postcholecystectomy syndrome.  
However, service connection for postcholecystectomy syndrome 
has been granted under Diagnostic Code 7318, which provides 
for the evaluation of symptoms associated with the removal of 
the gall bladder.  The Board places more probative value on 
the opinion of the VA examiner who is a medical doctor versus 
the appellant's opinions.

Concerning the hepatits C, as discussed above, the weight of 
the medical evidence does not show that the veteran developed 
hepatitis C as a result of treatment during hospitalization 
from December 18 to December 23, 1979.  Accordingly, the 
Board finds that the criteria for compensation benefits under 
38 U.S.C.A. § 1151 have not been met.  As the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.


ORDER

Entitlement to service connection for hepatitis C on a 
secondary basis is denied.

Entitlement to compensation benefits, to include for 
hepatitis C, under 38 U.S.C.A. § 1151 pursuant to 
hospitalization at the VAMC in San Antonio, Texas from 
December 18 to December 23, 1979 is denied.


	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



